Citation Nr: 1212056	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board. In a July 2010 correspondence to the RO, the Veteran stated that he no longer wished to have a personal hearing with the Board. Accordingly, the hearing request is considered to have been withdrawn. See 38 C.F.R. § 20.702 (2011).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board must emphasize that this case has been previously remanded in October 2010 and January 2012 to obtain an adequate medical opinion regarding the etiology of the Veteran's sleep apnea.  To date, the RO has not ensured that the instructions provided by the Board in October 2010 and January 2012 Remands were fully addressed by the examiner and substantial compliance with the remand directives has not been met.

The February 2012 medical opinion, which was provided pursuant to the January 2012 Board Remand, is essentially identical to the inadequate opinion provided in November 2010.  

The February 2012 examiner concluded, "it is less likely than not that [the Veteran's] obstructive sleep apnea is due to ptsd/service time since obstruction is mechanical such as relaxed throat muscles and long duration of since his discharge of 1972 for sleep apnea [diagnosis] and [treatment] with cpap until about 2007."

As such, the Board finds that this medical opinion remains inadequate as it continues to fail to address the issue of aggravation.  

While the medical opinion clearly suggests that there is no connection between the two problems, merely concluding that the Veteran's sleep apnea is "not due to" his service or service-connected PTSD is an insufficient opinion as to whether his sleep apnea was aggravated by his service or service-connected disabilities.  

As mentioned in the January 2012 Board Remand, it is important to understand that recent Board decisions on such issues as this are habitually vacated by the United States Court of Appeals for Veterans Claims for a failure to address this issue of aggravation by the examiner.

In addition, as previously discussed, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the October 2010 and January 2012 Board Remands and an adequate medical opinion must be obtained, to include a discussion of aggravation of the Veteran's sleep apnea by his service-connected PTSD and/or service.

Accordingly, another addendum medical opinion is required to determine the etiology of the Veteran's sleep apnea and whether his sleep apnea is aggravated by his service-connected disabilities, to include PTSD.

The Board cannot emphasize enough the RO's duty to ensure compliance with the Board Remand to avoid any further delay already caused by the inability to obtain an adequate medical opinion and noncompliance with Board instructions.

Accordingly, the case is REMANDED for the following action:

1. As evidenced by the inability of previous VA examiners (from December 2008, November 2010, and February 2012) to provide an adequate opinion as to the etiology of the Veteran's sleep apnea and to adequately address the issue of aggravation, the claims file should be reviewed by a different, appropriate VA physician for medical opinions as requested below (if possible, but not required if not possible based on the resources of the VAMC and RO).  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

The examiner is to provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was aggravated by (increased in severity due to) his service or service-connected disabilities, to include PTSD?  If the opinion is that one or more of his service-connected disabilities aggravated his sleep apnea, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

In this regard, the examiner is instructed to use the language explicitly requested in the question in providing an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected disabilities, to include PTSD.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed question asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


